Citation Nr: 1208322	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral hearing loss, evaluated as 10 percent disabling from November 14, 2002, through March 17, 2009, for accrued benefits purposes.  

2.  Entitlement to an increased evaluation for bilateral hearing loss, evaluated as 20 percent disabling on and after March 18, 2009, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955 and from July 1956 to November 1960.  The Veteran died in May 2011, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The February 2003 rating decision increased the disability rating for the Veteran's defective hearing to 10 percent, effective November 14, 2002.  This rating was increased to 20 percent, effective March 18, 2009, in a March 2009 decision.  

In October 2004 and January 2007, the Board remanded this case for additional development.

The Board denied the above claims in an October 2009 decision.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision in November 2010 that vacated the October 2009 Board decision and remanded for further adjudication.  The Secretary filed a motion for reconsideration.  The Court issued a memorandum decision in January 2011 that granted the reconsideration motion, withdrew its November 2010 decision, vacated the October 2009 Board decision, and remanded the claims for further adjudication.  

A May 18, 2011, letter from the Board notified the Veteran that the Board could not proceed with the remanded claim at that time due to a filing of an appeal with the United States Court of Appeals for the Federal Circuit (Federal Circuit).  

The Veteran died on May [redacted], 2011.  

On May 26, 2011, the Federal Circuit issued an Order dismissing the proceeding.

On May 25, 2011, the Veteran's widow filed a motion to be substituted as the appellant in this case.  In July 2011, the Court granted the motion substituting the Veteran's widow as the appellant in this case.  The Board will therefore proceed with the development that was directed by the Court in its January 2011 decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The issues on appeal involve the question of entitlement to increased ratings for bilateral hearing loss for accrued purposes.  In its January 2011 memorandum decision, the Court noted that "the Board rejected the private [audiological] examinations solely because it was unclear whether the Maryland CNC Test had been used to obtain the word recognition scores.  The Board's decision to adjudicate [the Veteran's] claim without seeking clarification of favorable private medical examination reports and instead relying solely on VA audiological evaluations is troublesome for many reasons."  This decision was referring to audiological evaluations from Carolina Audiology in July 2003, December 2004, and May 2008 and to an audiological evaluation from Duke University Medical Center, Division of Speech Pathology and Audiology, in June 2006.

The January 2011 memorandum decision "found that [38 C.F.R.] §§ 4.2 and 19.9 do not limit the Secretary's duty to seek clarification only to VA medical examination reports" but that this duty "is not as broad as the mandate to clarify VA examination reports when such reports meet the rather general conditions set forth in § 4.2."  The Court "limited [this holding] to those instances in which the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report."  

The Court noted that the question of whether the private audiological examinations were performed using the Maryland CNC Test was a factual matter that would not be burdensome or unreasonable to verify.  The Court also found it particularly important to seek clarification from the private audiological examiners because there is little other evidence to consider for the lengthy period that is on appeal, and clarification of the adequacy of the private audiological examinations may allow for the assignment of staged ratings in this case.  

On remand, the RO/AMC must contact Carolina Audiology and the Duke University Medical Center, Division of Speech Pathology and Audiology, to determine whether the Veteran's audiology testing was conducted using the Maryland CNC Test.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact Carolina Audiology and the Duke University Medical Center, Division of Speech Pathology and Audiology, to determine whether the Veteran's audiology testing was conducted using the Maryland CNC Test.  

2.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC must adjudicate the remanded issues.  All applicable laws and regulations must be considered to include 38 C.F.R. § 3.1000(a) (2010); Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



